Citation Nr: 0422947	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-18 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.

(The issue of entitlement to an increased evaluation for 
hypertension is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1968. 
This matter is before the Board of Veterans' Appeals (Board) 
in connection with a November 2002 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
Board hearing at the RO was conducted in August 2003.

During the course of this appeal, the veteran perfected 
appeals to denials of increased ratings for right knee laxity 
and right knee arthritis.  At his August 2003 Board hearing, 
however, the veteran withdrew his appeals as to those issues.  
Accordingly, they are no longer in appellate status.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The issue in appellate status is entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  However, the Board believes that 
appellate review of this issue is not proper at this time as 
new claims have been advanced which are intertwined.  Holland 
v. Brown, 6 Vet. App. 443 (1994); Vettese v. Brown, 7 Vet. 
App. 31 (1994); Parker v. Brown, 7 Vet. App. 116 (1994).
Specifically, although the Board has found that no timely 
appeal was completed on the increased rating for hypertension 
issue, the contentions which the veteran and his 
representative have continued to offer on this issue 
effectively raise a new increased rating claim.  
Additionally, new claims of clear and unmistakable error in 
prior rating decisions which assigned ratings for 
hypertension were raised at the August 2003 Board hearing.  
These matters must be developed and adjudicated by the RO 
before the Board many proceed with appellate review of the 
TDIU issue. 
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002). 

2.  The RO should undertake all required 
development, including a VA examination 
for hypertension, in connection with the 
newly raised claims of entitlement to an 
increased rating for hypertension and 
clear and unmistakable error (CUE) in 
prior rating decisions.  With regard to 
the CUE claims, the RO should clarify 
with the veteran and his representative 
the specific rating decision(s) being 
challenged as well as the specifics of 
the CUE claim(s). 

3.  The RO should then formally 
adjudicate the newly raised claim of 
entitlement to an increased rating for 
hypertension and the newly raised CUE 
claim.  The veteran and his 
representative should be furnished notice 
of these determinations and notice of 
appellate rights and procedures, 
including the need to file a timely 
notice of disagreement if the veteran 
wishes to initiate an appeal from either 
or both determinations. 

4.  After completion of the above, the RO 
should review the record and determine if 
any additional development is necessary 
with regard to the TDIU issue.  After any 
additional development is accomplished, 
the RO should review the expanded record 
and determine if entitlement to TDIU is 
warranted.  If the benefit remains 
denied, the case should then be returned 
to the Board for appellate review of all 
issues properly in appellate status at 
that time after issuance of an 
appropriate supplemental statement of the 
case. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


